



Exhibit 10.1
THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This Third Amendment to Third Amended and Restated Credit Agreement (this “Third
Amendment”) is made and entered into as of August 30, 2017 (the “Third Amendment
Effective Date”), by and among Neenah Paper, Inc., a Delaware corporation (the
“Company”), certain Domestic Subsidiaries of the Company, as borrowers (the
“Domestic Borrowers”), Neenah Services GmbH & Co. KG and certain of its
Subsidiaries, as borrowers (the “German Borrowers”), the other guarantors party
hereto (such guarantors, together with the Domestic Borrowers and the German
Borrowers, being collectively referred herein as the “Loan Parties”), the
Lenders party hereto and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent (the “Agent”).
RECITALS:
WHEREAS, the Loan Parties are parties to that certain Third Amended and Restated
Credit Agreement, dated as of December 18, 2014 (as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement, dated as of July
28, 2016, by that certain Second Amendment to Third Amended and Restated Credit
Agreement, dated as of December 13, 2016, and as further amended, restated,
supplement or modified from time to time, the “Credit Agreement”), by and among
the Loan Parties, the financial institutions signatory thereto as lenders
(individually, a “Lender” and collectively, the “Lenders”), and the Agent.
Capitalized terms used but not defined herein have the meaning set forth in the
Credit Agreement.
WHEREAS, the Loan Parties have requested that the Credit Agreement be amended as
hereinafter provided.
WHEREAS, subject to and upon the terms and conditions contained herein, the
Lenders have agreed to the Loan Parties’ requests as set forth herein.
NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.Amendments to the Credit Agreement. In reliance upon the
representations, warranties, covenants and conditions contained in this Third
Amendment, and subject to the terms, and satisfaction of the conditions
precedent set forth in Section 2 hereof, the Credit Agreement is hereby amended
as of the Third Amendment Effective Date in the manner provided in this Section
1.
1.1Amendments to Definitions.
(a)    The definition of “EBITDA” is hereby amended by deleting clause (f)
thereof in its entirety and by substituting the following in lieu thereof:
“(f) any non-recurring fees, cash charges and other cash expenses paid or
incurred in connection with any merger, consolidation or acquisition permitted
under Section 6.04, in an aggregate amount not to exceed $1,500,000,”





--------------------------------------------------------------------------------





(b)    The definition of “Excluded Assets” is hereby amended by deleting clause
(f) thereof in its entirety and by substituting the following in lieu thereof:
“(f) payroll accounts, trust accounts, employee benefit accounts and
zero-balance disbursement accounts (that are not collection accounts), and any
Deposit Account of a Foreign Subsidiary that, pursuant to Section 6.18, is not
required to be a Controlled Account,”
(c)    The definition of "Inter-Company Loans" is deleted in its entirety and
the following substituted in lieu thereof:
“Inter-Company Loans” means collectively, (a) the inter-company loans made from
time to time by the Company to NP International Holdco to finance, by means of
loans described in clauses (b), (c) and (d), the 2006 Acquisition of Neenah
Germany, the substantially contemporaneous payment of the purchase price for any
Permitted Offshore Acquisitions and the non-acquisition-related activities of NP
International HoldCo and any of its direct or indirect subsidiaries from time to
time; provided that such inter-company loans are permitted under Section 6.07;
(b) advances from time to time under the inter-company revolving line of credit
from NP International HoldCo to FinCo, evidenced by the FinCo Note, which line
of credit shall be used to provide FinCo with funds to finance, by means of
loans described in clause (c), the activities of NP International and any of its
direct or indirect subsidiaries, to the extent permitted under this Agreement;
(c) the inter-company loans made from time to time by FinCo to NP International
to finance the 2006 Acquisition of Neenah Germany, the substantially
contemporaneous payment of the purchase price for any Permitted Offshore
Acquisitions and the activities of NP International and any of its direct or
indirect subsidiaries, to the extent permitted under this Agreement; (d) the
inter-company loans made from time to time by NP International HoldCo to NP
International and/or any of NP International HoldCo’s direct or indirect
subsidiaries, to finance the substantially contemporaneous payment of the
purchase price for any Permitted Offshore Acquisitions by NP International or
any of its direct or indirect subsidiaries, and the activities of NP
International and any of its subsidiaries, to the extent permitted under this
Agreement; (e) inter-company loans made from time to time by NP International to
the Company, not to exceed $22,000,000 at any one time outstanding, to finance
all or a part of the purchase price for anticipated Acquisitions by the Company
(either directly, or indirectly through any Subsidiary that is a Loan Party), to
the extent permitted under this Agreement, or for other corporate purposes not
prohibited under this Agreement; provided that, in the case of inter-company
loans made pursuant to this clause (e), (i) such inter-company loans shall be
unsecured Subordinated Indebtedness of the Company and (ii) repayment of such
inter-company loans shall be made only to the extent permitted by Section
6.11(f); (f) an unsecured subordinated intercompany loan to be made by NP
International to the Company on or about the Effective Date with proceeds from
the initial Borrowing under the German Tranche Commitments, not to exceed
$50,000,000, to finance the growth of the Domestic Loan Parties’ filtration
business, to the extent permitted under this Agreement; (g) any unsecured
subordinated inter-company loans made from time to time by a Domestic Loan
Party, directly or indirectly, to any German Borrower, in order to enable the
German Borrower Excess Utilization of such German Borrower to be eliminated;
(h) inter-company loans made from time to time by a German





--------------------------------------------------------------------------------





Borrower to another German Borrower, in order to enable the German Borrower
Excess Utilization of the latter German Borrower to be eliminated; (i)
inter-company loans under any German cash pooling system operated between some
or all of the German Borrowers in the manner as in effect on the date hereof;
(j) inter-company loans based on book entries into virtual offset-accounts
operated between the German Loan Parties and reflecting transactions between
such German Loan Parties, or virtual offset accounts between a German Loan Party
and Neenah Gessner Unterstützungskasse GmbH or Leiss-GmbH & Co. KG reflecting
transactions not otherwise prohibited hereunder; and (k) unsecured loans
existing as of the Third Amendment Effective Date from ASP FiberMark, LLC to
Neenah International UK Limited, a company formed under the laws of England and
Wales and a Subsidiary of ASP FiberMark, LLC, not to exceed $10,000,000 at any
one time outstanding, and any refinancing thereof in an amount not exceeding
$10,000,000 at any time outstanding.”
(d)    The definition of “Loan Documents” is hereby amended by inserting the
words and punctuation, “the Third Amendment,” immediately after “the Second
Amendment,” contained in such definition.
(e)    The definition of “Permitted Offshore Acquisitions” is hereby amended by
inserting the words "the Company or" immediately prior to the reference therein
to “NP International HoldCo”.
1.2Amendments to Definitions. Section 1.01 of the Credit Agreement is amended to
add thereto in alphabetical order the following definitions which shall read in
full as follows:
“IKB Loan (RTO)” means the loan made or to be made to German Borrower B in the
maximum principal amount of €5,000,000 pursuant to a loan agreement to be
entered into among German Borrower B, as borrower, German Borrower A, as
guarantor, if applicable, and IKB Deutsche Industriebank AG or another German
financial institution, as lender.
“Third Amendment” means that certain Third Amendment to Third Amended and
Restated Credit Agreement dated as of August 30, 2017, by and among the
Borrowers, the other Loan Parties, the Administrative Agent and the Lenders
party thereto.”
“Third Amendment Effective Date” means August 30, 2017, being the effective date
of the Third Amendment.
1.3Amendment to Section 6.01 of the Credit Agreement. Section 6.01 of the Credit
Agreement is amended by deleting clause (o) thereof in its entirety and by
substituting the following in lieu thereof, as a new clause (o):
“(o)    Indebtedness now or hereafter owing by the German Loan Parties (i) in
connection with the IKB Loan secured by one piece of Equipment (a Meltblown
machine including certain supporting Equipment), and (ii) in connection with the
IKB Loan (RTO) secured by one piece of Equipment (a regenerative thermal
oxidizer including certain supporting Equipment);”
1.4Amendments to Section 6.18 of the Credit Agreement. Section 6.18 of the
Credit Agreement is amended by: (i) inserting the phrase, “Subject to the last
two sentences of this





--------------------------------------------------------------------------------





Section 6.18,” at the beginning of said Section, immediately preceding clause
(a) thereof; (ii) changing “Establish” at the beginning of said clause (a) to
read “establish”; and (iii) adding the following sentences at the end of
Section 6.18 as follows:
“Notwithstanding anything to the contrary contained in the foregoing provisions
of this Section 6.18, (A) any Loan Party that is a Foreign Subsidiary not formed
under the laws of Germany and whose primary purpose is to own the Equity
Interests of one or more other Foreign Subsidiaries, shall be permitted to
establish and maintain a deposit account that is not subject to a Tri-Party
Agreement, provided that, the balance on hand at any time in such deposit
account does not exceed the sum of (1) €25,000, plus (2) amounts received by
such Loan Party from time to time as capital contributions or proceeds of any
intercompany Indebtedness permitted under Section 6.01(f) that are held for not
more than five (5) Business Days (or such longer period as the Administrative
Agent may approve in writing from time to time) pending application to the costs
of making any Acquisition permitted under the provisions of Section 6.04, plus
(3) amounts received by such Loan Party from time to time as dividends or
distributions from any of such Loan Party’s direct or indirect Subsidiaries
permitted under Section 6.11, and that are held in such deposit account for not
more than five (5) Business Days (or such longer period as the Administrative
Agent may approve in writing from time to time) pending application of such
amounts to the payment of either (x) principal, interest or other amounts due in
respect of intercompany Indebtedness permitted under the provisions of
Section 6.01(f), (y) Taxes or (z) dividends or distributions permitted to be
paid by such Loan Party to another Loan Party which is the direct parent of such
Loan Party; provided that, in the event the amount held in any deposit account
referred to in the immediately preceding sentence exceeds the permissible
amount, the Loan Party that owns such deposit account shall promptly notify the
Administrative Agent thereof and shall cause such account to become subject to a
Tri-Party Agreement within thirty (30) days of the occurrence thereof (or within
such longer period as the Administrative Agent may approve in writing from time
to time); and (B) any Foreign Subsidiary not formed under the laws of Germany
that becomes a German Loan Party after the Third Amendment Effective Date shall
be permitted to maintain deposit accounts that are not subject to a Tri-Party
Agreement for a period of sixty (60) days commencing on the date such Foreign
Subsidiary becomes a German Loan Party (or such longer period as the
Administrative Agent may approve in writing from time to time); provided that,
upon the expiration of such sixty (60) day period (or such longer period as the
Administrative Agent may approve in writing from time to time), all deposit
accounts maintained and/or thereafter established by such Loan Party must be
Controlled Accounts or accounts of the type described in clause (c) of this
Section 6.18.”
1.5Amendment to Section 11.14 of the Credit Agreement. Section 11.14(d) of the
Credit Agreement is hereby amended by deleting the word “or” at the end of
clause (iii), replacing the period at the end of clause (iv) with “; or” and
adding the following clause (v):
“(v) if such German Loan Party is not organized under the laws of Germany.”
SECTION 2.Conditions Precedent to Third Amendment. This Third Amendment will be
effective as of the Third Amendment Effective Date, on the condition that the
following conditions precedent will have been satisfied:
2.1Counterparts. The Agent shall have received counterparts of this Third
Amendment duly executed by each of the Loan Parties, the Agent, and the Required
Lenders (or, in the case of any party as to which an executed counterpart shall
not have been received, telegraphic, telex, or other written confirmation from
such party of execution of a counterpart hereof by such party).





--------------------------------------------------------------------------------





2.2Expenses. To the extent invoiced, the Agent shall have received payment or
reimbursement of its out-of-pocket expenses in connection with this Third
Amendment and any other out-of-pocket expenses of the Agent required to be paid
or reimbursed pursuant to the Credit Agreement, including the reasonable fees,
charges and disbursements of counsel for the Agent.
2.3Other Documents. The Agent shall have been provided with such documents,
instruments and agreements, and the Loan Parties shall have taken such actions,
in each case as the Agent may reasonably require in connection with this Third
Amendment and the transactions contemplated hereby.


SECTION 3.Representations and Warranties. The Loan Parties hereby represent and
warrant to the Lenders the following (provided that such representations and
warranties of the German Loan Parties shall be limited to the facts and
circumstances of the German Loan Parties and their Subsidiaries):
3.1the representations and warranties contained in the Credit Agreement, as
amended hereby, and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date, and except for any change of
facts expressly permitted under the provisions of the Credit Agreement and the
other Loan Documents;
3.2no Default or Event of Default has occurred and is continuing under the
Credit Agreement; and
3.3this Third Amendment has been duly executed and delivered by the Loan
Parties, and the Credit Agreement, as amended hereby, constitutes a legal, valid
and binding obligation of the Loan Parties, enforceable against the Loan Parties
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 4.No Waiver. Nothing contained in this Third Amendment shall be
construed as a waiver by the Lenders of any covenant or provision of the Credit
Agreement, the other Loan Documents, or of any other contract or instrument
between the Loan Parties and any of the Lenders, and the failure of the Lenders
at any time or times hereafter to require strict performance by the Loan Parties
of any provision thereof shall not waive, affect or diminish any right of the
Lenders to thereafter demand strict compliance therewith. The Agent and the
Lenders hereby reserve all rights granted under the Credit Agreement, the other
Loan Documents, this Third Amendment and any other contract or instrument
between the Loan Parties and the Lenders.


SECTION 5.Survival of Representations and Warranties. All representations and
warranties made in this Third Amendment, including any Loan Document furnished
in connection with this Third Amendment, shall survive the execution and
delivery of this Third Amendment and the other Loan Documents, and no
investigation by the Agent or any closing shall affect the representations and
warranties or the right of the Agent to rely upon them.


SECTION 6.Expenses. As provided in Section 9.03 of the Credit Agreement and
subject to the limitations expressly set forth therein, the Loan Parties hereby
agree to pay on demand all legal and other fees, costs and expenses incurred by
the Agent in connection with the negotiation, preparation, and execution of this
Third Amendment and all related documents.


SECTION 7.Severability. Any provision of this Third Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.





--------------------------------------------------------------------------------







SECTION 8.APPLICABLE LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 9.Successors and Assigns. This Third Amendment is binding upon and shall
inure to the benefit of the Credit Parties and the Loan Parties and their
respective successors and assigns, except the Loan Parties may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of the Agent, other than as expressly permitted under the terms of the
Credit Agreement.


SECTION 10.Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original but all of
which when taken together shall constitute but one and the same instrument.
Delivery of an executed signature page of this Third Amendment by facsimile
transmission or PDF electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.


SECTION 11.Effect of Consent. No consent or waiver, express or implied, by the
Agent to or for any breach of or deviation from any covenant, condition or duty
by the Loan Parties shall be deemed a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty.


SECTION 12.Headings. The headings of this Third Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


SECTION 13.Reaffirmation of Loan Documents. This Third Amendment shall be deemed
to be an amendment to the Credit Agreement, and the Credit Agreement, as amended
hereby, and the other Loan Documents are hereby ratified, approved and confirmed
in each and every respect. All references to the Credit Agreement herein and in
any other document, instrument, agreement or writing shall hereafter be deemed
to refer to the Credit Agreement as amended hereby.


SECTION 14.Loan Document. This Third Amendment constitutes a “Loan Document”
under and as defined in the Credit Agreement.


SECTION 15.Entire Agreement. THE CREDIT AGREEMENT, THIS THIRD AMENDMENT, THE
OTHER LOAN DOCUMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
EXECUTED AND DELIVERED IN CONNECTION WITH THIS THIRD AMENDMENT REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date set forth above.
LOAN PARTIES:


DOMESTIC BORROWERS:
NEENAH PAPER, INC.
NEENAH PAPER MICHIGAN, INC.
NEENAH FILTRATION, LLC
NEENAH TECHNICAL MATERIALS, INC.
NEENAH PAPER FVC, LLC
NEENAH PAPER FR, LLC
NEENAH FMK HOLDINGS, LLC
ASP FIBERMARK, LLC
NEENAH NORTHEAST, LLC
Neenah Filtration Appleton, LLC






By:        /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial
Officer and Treasurer




NPCC HOLDING COMPANY, LLC


By: Neenah Paper, Inc., as its sole member




By:        /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial
Officer and Treasurer
    















--------------------------------------------------------------------------------





GERMAN BORROWERS:
Neenah Services GmbH & Co. KG




By:        /s/ Armin Schwinn            
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)




Neenah Gessner GmbH




By:        /s/ Armin Schwinn            
Name: Armin Schwinn
Title: Managing Director




Neenah GESSNER Grundstücksverwaltungsgesellschaft mbH & Co. KG


By:        /s/ Armin Schwinn            
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)





--------------------------------------------------------------------------------





GERMAN GUARANTORS:
Neenah Germany GmbH




By:        /s/ Armin Schwinn            
Name: Armin Schwinn
Title: Managing Director




NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC


By: Neenah Paper, Inc., as its sole member




By:        /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial
Officer and Treasurer




Neenah Paper International, LLC




By:        /s/ Bonnie C. Lind            
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial
Officer and Treasurer


Neenah Paper International Finance Company B.V.




By:         /s/ Bonnie C. Lind            
Name:    Bonnie C. Lind
Title:    Managing Director


By:        /s/ E.T. Veerman            
Name:    TMF Netherlands B.V.
Title:    Managing Director B
            





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and a Domestic Tranche Lender


By:
/s/ Jennifer Heard    

Name: Jennifer Heard
Title: Authorized Officer


J.P. MORGAN EUROPE LIMITED, as German Collateral Agent
By:
/s/ Kennedy A. Capin    

Name: Kennedy A. Capin
Title: Authorized Officer




JPMORGAN CHASE BANK, N.A. (LONDON BRANCH), as a German Tranche Lender
By:
/s/ Kennedy A. Capin    

Name: Kennedy A. Capin
Title: Authorized Officer











--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Domestic Tranche Lender
By:
/s/ Dennis S. Losin    

Name: Dennis S. Losin
Title: Senior Vice President





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a German Tranche Lender
By:
/s/ Dennis S. Losin    

Name: Dennis S. Losin
Title: Senior Vice President





--------------------------------------------------------------------------------





COMMERZBANK AG, NEW YORK & GRAND CAYMAN BRANCHES, as a Domestic Tranche Lender


By:
/s/ Marie Duflos        

Name: Marie Duflos
Title: Director


By:
/s/ Anne Culver    

Name: Anne Culver    
Title: Vice President
  
BMO HARRIS BANK, N.A., as a Domestic Tranche Lender
By:
/s/ Jason Hoefler    

Name: Jason Hoefler
Title: Managing Director
BMO HARRIS BANK, N.A., as a German Tranche Lender
By:
/s/ Jason Hoefler    

Name: Jason Hoefler    
Title: Managing Director





--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Domestic Tranche Lender
By:
/s/ Chris Lam    

Name: Chris Lam
Title: Authorized Signatory


GOLDMAN SACHS BANK USA, as a German Tranche Lender
By:
/s/ Chris Lam    

Name: Chris Lam
Title: Authorized Signatory





